                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

  Case No. CV 18-10613-PSG (DFM)                                          Date: October 7, 2019
  Title    Joshua Dalke v. Beth Oh et al.



    Present: The Honorable          Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                         Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

  Proceedings:       (IN CHAMBERS) Order to Show Cause


      On May 6, 2019, the Court dismissed Plaintiff’s First Amended Complaint with leave to
amend. See Dkt. 9. On June 14, 2019, the District Judge overruled Plaintiff’s objections and
ordered him to file a Second Amended Complaint by July 12, 2019. See Dkt. 11. Plaintiff did not
do so. Accordingly, within twenty-one (21) days of the date of this order, Plaintiff is ORDERED
to show good cause in writing why the Court should not dismiss this action for failure to
prosecute. Plaintiff is expressly warned that if he fails to file a timely response to this Order, the
Court may recommend dismissal of this action for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL            Initials of Deputy Clerk: nb
                                                                                              Page 1 of 1
